UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    :
DEMETRIUS NICKENS,                  :
                                    :
      v.                            :                         Civil Action No. 12-0888 (ESH)
                                    :
THE DISTRICT OF COLUMBIA, et al., :
____________________________________:


                                  MEMORANDUM OPINION

       On September 4, 2012, defendant District of Columbia filed a motion to dismiss

plaintiff’s complaint for failure to state a claim pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure. (DC’s Mot. to Dismiss, Sept. 4, 2012 [ECF No. 15].) By Order dated

September 5, 2012, the Court advised plaintiff of his obligations under the Federal Rules of Civil

Procedure and the local rules of this Court to respond to the motion, and specifically warned

plaintiff that, if he did not respond to the motion by October 5, 2012, the Court may treat the

motion as conceded. To date, plaintiff neither has filed an opposition to the motion and nor has

requested more time to do so. Accordingly, the Court will grant the District of Columbia’s

motion as conceded.

       An Order accompanies this Memorandum Opinion.



                                                                 /s/
                                                      ELLEN SEGAL HUVELLE
                                                      United States District Judge

Date: October 11, 2012